Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed February 8, 2021 is acknowledged.  Claims 13-14 and 19-20 drawn to the non-elected invention(s) have been withdrawn from examination for patentability.  

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: the second occurrences of the term “a first mode” and the term “a second mode” in claims 1 and 15 should be changed to “the first mode” and “the second mode”, respectively.

Claim Rejections - 35 USC § 101
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10, 12, 15-16, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,771,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the identified claims of U.S. Patent No. 10,771,112 recite the same features of the identified claims of the present application.  For example, the issued claim 1 recite that the power loop controller operates in at least two modes;  wherein, in a first mode: if a value of the power control message is a first value, the power loop controller increases a magnitude of the power signal;  and if a value of the power control message is a second value, the power loop controller decreases the magnitude of the power signal;  wherein, in a second mode: if a value of the power control message is the first value, the power loop controller does not increase the magnitude of the power signal;  and if a value of the power control message is the second value, the power loop controller does not decrease the magnitude of the power signal, as called for in claim 1 in the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10, 12, 15-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2012/049582 to Wageningen (cited in an IDS).
With respect to claim 1, Wageningen discloses in Figs. 1-2 a power transmitter for transferring power to a power receiver during a power transfer phase (e.g., without further clarification in claim 1, the entire period of operation of the Figs. 1-2 circuits including the configuration phrase and power transfer stage and test mode discussed in p. 15 ll. 18-30), the power transmitter comprising: 
an inductor (e.g., 11), wherein the inductor provides a wireless power signal; 
a power signal generator (e.g., 16) circuit, wherein the power signal generator circuit is configured to drive the inductor to provide the wireless power signal; 
a message receiver circuit (e.g., 14 retrieves sensed data including first data indicating modulation requirement as required by the power receiver communication unit 22 and second data indicating an inquiry message from 22 (e.g., p. 8 l. 25 to p. 9 l. 3)), wherein the message receiver circuit receives data messages from the power receiver, 
wherein the data messages are communicated by load modulation (e.g., p. 9 ll. 16-24) of the wireless power signal,
wherein the data messages comprise at least one power control message and at least one query message (e.g., 14 retrieves sensed data including first data indicating modulation requirement as required by the power receiver communication unit 22 and second data indicating an inquiry message from 22 (e.g., p. 8 l. 25 to p. 9 l. 3)); 

wherein the power loop controller circuit operates in at least two modes (Power transmitter communication unit 12, via one or more control signals output from 15, normally responds to sensed data, from the power receiver communication unit 22, including first data indicating modulation requirement (see specification from p. 8 l. 25 to p. 9 l. 3) with an indication of a non-entry (corresponding to a second mode of the claimed two modes) into a test mode, wherein the indication is performed by not changing the power signal (p. 16 ll. 20-25) in response to the first data indicating modulation requirement (see specification from p. 8 l. 25 to p. 9 l. 3).  However, when power transmitter communication unit 12 desires to enter the test mode (corresponding to a first mode of the claimed two modes), it changes, via another one or more control signals to 16, the power signal (p. 16 ll. 20-25) output from 16 according to the first data indicating modulation requirement.  The output signal(s) from 15 when entering the test mode is different, in sequence or timing or in another way, from the output signal(s) from 15 when not-entering the test mode as DRV 16 remains the same in both cases and thus the input signal to 16 as output from 15 is to be different, in sequence or timing or in another way, for the two cases.); 
wherein, in a first mode (e.g., when power transmitter communication unit 12 desires to enter the test mode (corresponding to a first mode of the claimed two modes), it changes, via another one or more control signals input to 16, the power signal (p. 16 ll. 20-25) output from 16 according to the first data indicating modulation requirement, wherein the change of the power signal includes an amplitude/magnitude change of the power signal (p. 12 ll. 4-7)), if the value of the power control message is a 
wherein, in the first mode, if the value of the power control message is a second value (e.g., 16 after entering the test mode, changes the amplitude/magnitude of power signal output from 16 according to the first data indicating modulation requirement as required by the power receiver (p. 16 ll. 20-25), wherein the amplitude/magnitude change may include an increase and decrease as described below), then the power loop controller circuit (e.g., 15) decreases a magnitude of the power signal; and 
wherein, in a second mode (e.g., a non-entry into the test mode (p. 16 ll. 20-25)), if the value of the power control message is the first value, then the power loop controller circuit does not increase the magnitude of the power signal (e.g., 16 when not in a test mode, does not change the power signal output from 16 according to the first data indicating modulation requirement as required by the power receiver (p. 16 ll. 20-25), wherein the amplitude/magnitude change may include an increase and decrease as described below); 
wherein, in the second mode, if the value of the power control message is a second value, then the power loop controller circuit (e.g., 15) does not decrease the magnitude of the wireless power signal (e.g., 16 after entering the test mode, changes the amplitude/magnitude of power signal output from 16 according to the first data 
a modification processor circuit (e.g., 10), wherein, in response to a received query message (e.g., the second data indicating an inquiry message from 22 (e.g., p. 8 l. 25 to p. 9 l. 3), inquiring the power transmitter communication unit 12 whether the power receiver communication unit 22 is to enter a test mode (p. 16 ll. 20-25)), the modification processor circuit (e.g., 10) causes the power loop controller circuit (e.g., 15) to enter (e.g., the test mode and the non-test mode are not permanent and thus are each temporary) the second mode (e.g., a non-entry into the test mode (p. 16 ll. 20-25)).  Wageningen fails to disclose that when power transmitter communication unit 12 desires to enter the test mode (corresponding to a first mode of the claimed two modes) and changes in the amplitude/magnitude of power signal (p. 12 ll. 4-7 and p. 16 ll. 20-25) output from 16 according to the first data indicating modulation requirement includes both a decrease and an increase.  However, it was notoriously well known to a person of ordinary skill in the art before the claimed invention that changes of an amplitude/magnitude of a signal may include both a decrease and an increase of the amplitude/magnitude; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the claimed invention to perform the changes in amplitude/magnitude of power signal output from 16 in the test mode in Figs. 1 and 2 of Wageningen using the notoriously well-known method of changing an amplitude/magnitude of power signal output by both increasing and decreasing the amplitude/magnitude because such a method enables both the 
With respect to claim 2, Wageningen discloses that communication from the power transmitter to the power receiver in Figs. 1 and 2 as to whether the power receiver should go into the test mode is to be done by a 1 bit communication using various methods such as changing amplitude, frequency, or phase once or multiple times or briefly changing and going back to the original signal according to p. 15 ll. 29-31 and p. 16 ll. 1-3 and 26-30).  Wageningen fails to disclose that the 1 bit communication includes changing a power of the power signal in an opposite direction to that requested by the at least one power control error message for one or more of the test mode or non-test mode.  However, it was notoriously well known to a person of ordinary skill in the art before the claimed invention that changing a response signal in an opposite direction to that requested is a one bit communication; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the claimed invention to perform the 1 bit communication from the power transmitter to the power receiver in Figs. 1 and 2 of Wageningen using the notoriously well-known method of performing a 1 bit communication by changing a response signal in an opposite direction to that requested because such a method also performs the required 1 bit communication.
With respect to claim 3, in the second mode, the power loop controller circuit (e.g., 15) is configured to modify the power signal output from 16 in accordance with a first pattern of modifications (e.g., changing the power signal vs. not changing the power signal as discussed above for claim 1) provided by the modification processor circuit (e.g., 10).
With respect to claim 4, the modification processor (e.g., 10) selects the first pattern from a plurality of patterns of modifications in response to the query message, wherein each pattern of the plurality of patterns corresponds to a different response to the query message (e.g., changing the power signal vs. not changing the power signal as discussed above for claim 1). 
With respect to claim 5, the query message (e.g., the first and second data correspond to the recited query message) comprises an indication of a desired modification of the magnitude of the wireless power signal in the second mode (e.g., as described above for claim 1).
With respect to claim 6, the power loop controller circuit (e.g., 15) changes the power of the wireless power signal by changing an inductor current (e.g., 11). 
With respect to claim 7, the query message comprises a preamble and header of a data packet according to Fig. 4.  Wageningen fails to disclose that a preamble and header of a data packet includes a device identification and that processor 10 is configured to modify the expected power control dependent on the device identification.   However, it was notoriously well known to a person of ordinary skill in the art before the claimed invention that a preamble and header of a data packet includes a device identification includes a device identification and that a controller may perform an 
With respect to claim 8, the query message comprises an indication of a technical specification (e.g., the query message whether to enter the test mode or not indicates the agreement/technical specification between 12 and 22 whether to enter the teste mode based on the message) with which the power receiver complies, wherein in the second mode (e.g., a non-entry into the test mode (p. 16 ll. 20-25, the power loop controller (e.g., 15) based on the indication of the technical specification (e.g., the query message whether to enter the test mode or not indicates the agreement/technical specification between 12 and 22 whether to enter the teste mode based on the message).
With respect to claim 9, the query message is included in a configuration message (e.g., “configuration phase” disclosed in p. 15 ll. 24-28) transmitted prior to initialization of a power transfer phase. 
With respect to claim 10, the power loop controller circuit (e.g., 15) modifies the power signal output from 16 based on a capability of the power transmitter. 
With respect to claim 12, a power transfer system in Figs. 1-2 comprises a power transmitter according to claim 1. 
With respect to claim 15, the above-discussion for claim 1 similarly applies.
With respect to claims 16 and 18, the above-discussion for dependent claims of claim 1 similarly applies.

Allowable Subject Matter
Claims 11 and 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the ground of nonstatutory obviousness-type double patenting is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842